 



EXHIBIT 10.2

SECOND AMENDMENT
Dated as of December 15, 2004

LOAN AND SERVICING AGREEMENT
Dated as of December 18, 2002

     This SECOND AMENDMENT (this “Amendment”), dated as of December 15, 2004 is
entered into among ACE FUNDING LLC, a Delaware limited liability company (the
“Borrower”), ACE CASH EXPRESS, INC., a Texas corporation, individually (“ACE”)
and as Check-Casher (in such capacity, the “Check-Casher”), AUTOBAHN FUNDING
COMPANY LLC, a Delaware limited liability company (the “Lender”), DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN (“DZ Bank”), as
administrative agent for Lender (in such capacity, the “Administrative Agent”)
and as liquidity agent for Liquidity Providers (in such capacity, the “Liquidity
Agent”), and U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

RECITALS

     WHEREAS, the parties hereto have entered into a certain Loan and Servicing
Agreement, dated as of December 18, 2002, as amended by that certain First
Amendment, dated as of December 22, 2003 (and as further amended, supplemented
or otherwise modified from time to time, the “Loan and Servicing Agreement”);

     WHEREAS, the parties hereto wish to make certain amendments to the Loan and
Servicing Agreement as herein provided;

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Loan and Servicing Agreement, the parties hereto agree
as follows:

     SECTION 1. Definitions. All capitalized terms used but not defined herein
are used as defined in the Loan and Servicing Agreement.

     SECTION 2. Amendments to Loan and Servicing Agreement. Effective as of the
date that the conditions set forth in Section 3 hereof are satisfied, the Loan
and Servicing Agreement is hereby amended as follows:

              2.1. The first paragraph of Section 1.04 of the Loan and Servicing
Agreement is hereby amended and restated in its entirety as follows:

The Borrower covenants and agrees to use all proceeds of the Loans solely to
provide Cash to the SSMs for use by the Check-Casher in cashing Checks in the
SSMs. The Check-Casher hereby covenants and agrees that the Borrower shall be
the sole and exclusive source of cash for the SSMs, and until the Final Payout
Date hereunder it will not permit cash from any other cash provider to be placed
in the SSMs. No self-service check machine

 



--------------------------------------------------------------------------------



 



included as an SSM hereunder during any Usage Period shall be removed as an SSM
hereunder without the prior written consent of the Administrative Agent. Prior
to the initial Usage Period, Borrower will provide Administrative Agent a
Schedule of the SSMs for such Usage Period to be attached hereto as Schedule II
consisting of not less than 125 SSMs, indicating the locations thereof. Such
locations shall be deemed acceptable unless Administrative Agent objects to any
specific location within ten (10) Business Days of receipt of the proposed
Schedule of SSMs. SSMs will not be relocated during a Usage Period. If for any
reason Borrower cannot satisfy all the requirements of this Agreement as to a
particular SSM, Borrower shall have the right to seek an alternative source of
Cash for such SSM, provided the total number of SSM’s subject hereto shall not
be less than 125 during such Usage Period. Prior to the commencement of any
subsequent Usage Period, Borrower will provide Administrative Agent a Schedule
of the SSMs for such Usage Period to be attached as a replacement Schedule II,
consisting of not less than 125 SSMs, indicating the locations thereof, with any
change in such Schedule from the prior Usage Period subject to approval by the
Administrative Agent. The Borrower covenants and agrees at all times to ensure
that Schedule III contains a complete and accurate listing of the Excluded SSMs
which will not be funded by the Borrower with Cash (any update to which shall be
delivered to the Administrative Agent). ACE is expressly authorized to seek
alternative sources of cash for the Excluded SSMs. The Check-Casher hereby
appoints the Borrower as its cash provider for all SSMs, and the Borrower hereby
accepts such appointment. At no time shall any funds from other cash providers
(which, for the avoidance of doubt, shall not include funds received in respect
of Checks) be placed in any SSM or the Trust Collection Account, any Vault
Collection Account, any account created pursuant to Section 3.01 or any other
account created in connection with this Agreement. As compensation to the
Borrower for the provision of cash inventory hereunder, the Check-Casher shall
pay to the Borrower the Cash Inventory Provision Fee as provided herein.

2.2. Section 5.01(x) and Exhibit 5.01(x) of the Loan and Servicing Agreement are
hereby deleted in their entirety.

2.3. Section 8.02(c) of the Loan and Servicing Agreement is hereby amended and
restated in its entirety as follows:

(c) Drawings on Letter of Credit. If the Liquidity Agent determines (A) that any
amount payable by the Check-Casher or ACE (but excluding amounts payable by
Borrower) hereunder (including any indemnity payment) has not been paid when due
or

2



--------------------------------------------------------------------------------



 



the Borrower has suffered any loss related to the failure of the Check-Casher to
perform any of its obligations hereunder, (B) the Borrower has suffered any loss
of a nature that the Liquidity Agent has determined in its reasonable discretion
would otherwise have been covered by an errors and omissions policy, or (C) the
Borrower has not paid in full all amounts due and owing pursuant to this
Agreement on or prior to the second Business Day prior to the then-current
expiration date of the Letter of Credit, as such expiration date may be extended
from time to time, the Liquidity Agent may in its discretion (but shall not be
obligated to) deliver notice thereof to the Collateral Agent, which notice shall
specify the aggregate unpaid amount then due and payable by the Check-Casher or
ACE, the amount of such loss and/or the then-current expiration date of the
Letter of Credit; provided, however, that, in respect to Clause (C) above only,
if the amount on deposit in the Reserve Account is greater than the sum of all
amounts due and owing by Borrower pursuant to this Agreement, then the Liquidity
Agent shall not instruct the Collateral Agent to, and the Collateral Agent shall
not, make a drawing on the Letter of Credit pursuant to such Clause (C).
Following receipt of such notice, the Collateral Agent shall make a drawing on
the Letter of Credit for the amount specified and apply the amounts received as
directed by the Liquidity Agent (or, in the case of Clause (C) above, deposit
such amounts into the account specified by the Liquidity Agent for application
to amounts described in Clauses (A) and (B) above as they may arise).

2.4. The definition of “Intercreditor Agreement” in Appendix A to the Loan and
Servicing Agreement is hereby deleted in its entirety.

2.5. Schedules I, II and III to the Loan and Servicing Agreement are hereby
replaced with Schedules I, II and III hereto.

         SECTION 3. Conditions Precedent. This Amendment shall become effective
on the date when:

     3.1. the Administrative Agent shall have received an original counterpart
(or counterparts) of this Amendment, executed and delivered by each of the
parties hereto, or other evidence satisfactory to the Administrative Agent of
the execution and delivery of this Amendment by such parties;

     3.2. the Collateral Agent shall have received either a fully-executed copy
of the Letter of Credit or a copy of an errors and omissions policy;

     3.3. the Administrative Agent shall have received proof of insurance
reasonably acceptable to the Administrative Agent covering any theft,
destruction, or

3



--------------------------------------------------------------------------------



 



other loss of Cash while such Cash is located in an SSM naming the Collateral
Agent as loss payee;

     3.4. the Administrative Agent shall have received a pro forma Borrowing
Base Report and a pro forma Servicing Report, prepared in respect of the
proposed initial Borrowing for the 2005 Usage Period;

     3.5. the Administrative Agent shall have received good standing certificate
for Borrower issued by the Secretary of State of Delaware and a good standing
certificate for the Check-Casher issued by the Secretary of State of Texas;

     3.6. the Administrative Agent shall have received UCC search reports for
the Borrower and the Check-Casher;

     3.7. the Administrative Agent shall have received letters from the rating
agencies then rating the Commercial Paper Notes confirming that the existing
ratings of the Commercial Paper Notes will remain in effect after giving effect
to this Amendment and otherwise affirming the existing ratings of the Commercial
Paper Notes;

     3.8. the Liquidity Provider shall have extended its liquidity funding
commitment pursuant to Section 2.10(a) of the Liquidity Agreement to May 31,
2005; and

     3.9. the Administrative Agent shall have confirmed receipt in immediately
available funds of the Annual Commitment Fee and all other amounts payable under
the Fee Letter on or prior to the date of the initial Borrowing for the 2005
Usage Period.

           SECTION 4. Miscellaneous.

     4.1. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower, the Check-Casher and ACE
hereby reaffirms all covenants, representations and warranties made in the Loan
and Servicing Agreement to the extent the same are not amended or waived hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Amendment.

     4.2. Representations and Warranties. Each of the Borrower, the Check-Casher
and ACE hereby represents and warrants that (i) there have been no material
changes to any Approved Courier Agreement, any Approved Vault Bank Agreement,
any SSM Acknowledgment, any Agent Bank Acknowledgment, any Approved Tax Provider
Acknowledgment, any agreements with Approved Tax Providers, any agreements with
the Approved Bank or any other agreement relating to the SSMs or the
transportation of Cash or Checks (including any agreements referred to in
Section 5.01(l), (n), (p), (q) or (w) of the Loan and Servicing Agreement) or
the parties thereto since the prior Usage Period, or any such changes have been
otherwise consented to by the Liquidity Agent; (ii) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms; (iii) upon the effectiveness of this Amendment, no
Termination Event or Event of Default shall exist; and (iv) the current

4



--------------------------------------------------------------------------------



 



form of Approved Cashier’s Check and Approved RAL Agreement have been delivered
to the Administrative Agent.

     4.3. References to Loan and Servicing Agreement. Upon the effectiveness of
this Amendment, each reference in the Loan and Servicing Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Loan and Servicing Agreement as amended hereby, and
each reference to the Loan and Servicing Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Loan
and Servicing Agreement shall mean and be a reference to the Loan and Servicing
Agreement as amended hereby.

     4.4. Effect on Loan and Servicing Agreement. Except as specifically amended
above, the Loan and Servicing Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

     4.5. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender, the
Collateral Agent or Administrative Agent under the Loan and Servicing Agreement
or any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.

     4.6. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.

     4.7. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

     4.8. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.

     4.9. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            ACE FUNDING LLC
      By  
/s/ MICHAEL J. BRISKEY  
        Title: VP           

            ACE CASH EXPRESS, INC.,
individually and as Check-Casher
      By  
/s/ MICHAEL J. BRISKEY  
        Title: SVP & Treasurer         

6



--------------------------------------------------------------------------------



 



                  AUTOBAHN FUNDING COMPANY LLC,
as Lender
 
           

  By:   DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT
AM MAIN    

            By   /s/ PATRICK F. PREECE        Title: Vice President   

            By   /s/ MARK A. PARSA         Title: Assistant Vice President   

            DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN,
as Administrator and as Liquidity Agent
      By   /s/ PATRICK F. PREECE         Title: Vice President    

            By   /s/ MARK A. PARSA         Title: Assistant Vice President   

7



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
      By   /s/ TOBY ROBILLARD       Title: Assistant Vice President           

8



--------------------------------------------------------------------------------



 



SCHEDULE I

Ace Funding, LLC.
Deposit Accounts 2005
Schedule I

          Bank Name   Depository Account   Vault Account
 
       
Bank of America
  ****   ****
 
       

  ****   ****
 
       
Comerica
  ****   ****
 
       
Hibernia National Bank
  ****   ****
 
       
National City Bank
  ****   ****
 
       

  ****   ****
 
       
US Bank
  ****   ****
 
       

  ****   ****
 
       
Wachovia Bank
  ****   ****

Confidential treatment has been requested for certain portions of this document
pursuant to an application for confidential treatment submitted to the
Securities and Exchange Commission. Omissions are designated as ****. A complete
version of this document has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE II

                                                              CTR     ADDRESS  
  CITY     ST     ZIP     ARMORED     BANK     DEPOSITORY     CURRENCY    
6593
    1400 S. ARLINGTON #18     AKRON     OH       44306       Loomis     US Bank
    ****     ****    
6777
    170 CALDERWOOD STREET     ALCOA     TN       37701       Loomis     US Bank
    ****     ****    
6672
    117 MACARTHUR DRIVE     ALEXANDRIA     LA       71303       Loomis    
Hibernia     ****     ****    
6562
    101 N 8TH ST     ALLENTOWN     PA       18101       AT     Wachovia     ****
    ****    
6572
    1300-D PATTON AVENUE     ASHEVILLE     NC       28806       Loomis     BofA
    ****     ****    
6574
    1157 RALPH D. ABERNATHY BLVD SW     ATLANTA     GA       30310       Loomis
    BofA     ****
      ****
     
6575
    5195 OLD NATIONAL HWY.     ATLANTA     GA       30349       Loomis     BofA
    ****     ****    
6662
    2636-4 MARTIN LUTHER
KING, JR     ATLANTA     GA       30311       Loomis     BofA     ****
      **** 
     
6830
    1157 RALPH D. ABERNATHY BLVD SW     ATLANTA     GA       30310       Loomis
    BofA     ****
      ****
     
6511
    2300 COLUMBUS ST     BAKERSFIELD     CA       93306       Loomis     BofA  
  ****     ****    
6512
    2512 WILSON RD     BAKERSFIELD     CA       93304       Loomis     BofA    
****     ****    
6513
    920 CHESTER AVE.     BAKERSFIELD     CA       93301       Loomis     BofA  
  ****     ****    
6635
    1215-B OLIVE DRIVE     BAKERSFIELD     CA       93308       Loomis     BofA
    ****     ****    
6673
    5151 PLANK ROAD     BATON ROUGE     LA       70805       Loomis     Hibernia
    ****     ****    
6681
    1968 PIPESTONE     BENTON HARBOR     MI       49022       AT     Comerica  
  ****     ****    
6580
    4616 ROSSVILLE BLVD     CHATTANOOGA     TN       37407       Loomis     BofA
    ****     ****    
6720
    4735 HIGHWAY 58     CHATTANOOGA     TN       37416       Loomis     BofA    
****     ****    
6833
    3221 ROSSVILLE BLVD     CHATTANOOGA     TN       37407       Loomis     BofA
    ****     ****    
6711
    4000 GLENWAY AVE.     CINCINNATI     OH       45205       AT     US Bank    
****     ****    
6622
    1590 FT. CAMPBELL BLVD.     CLARKSVILLE     TN       37042       Loomis    
BofA     ****     ****    
6724
    1035 S. RIVERSIDE DRIVE     CLARKSVILLE     TN       37040       Loomis    
BofA     ****     ****    
6717
    201 KEITH STREET     CLEVELAND     TN       37311       Loomis     BofA    
****     ****    
6590
    10626 LORAIN AVE     CLEVELAND     OH       44111       Loomis     US Bank  
  ****     ****    
6706
    4237 FULTON ROAD     CLEVELAND     OH       44144       Loomis     US Bank  
  ****     ****    
6834
    2765 E. 55TH STREET     CLEVELAND     OH       44104       Loomis     US
Bank     ****     ****    
6587
    1503 E LIVINGSTON AVENUE     COLUMBUS     OH       43205       AT     US
Bank     ****     ****    
6588
    2147 EAKIN RD     COLUMBUS     OH       43223       AT     US Bank     ****
    ****    
6699
    3737 SOUTH HIGH ST.     COLUMBUS     OH       43207       AT     US Bank    
****     ****    
6712
    3350 CLEVELAND AVE     COLUMBUS     OH       43224       AT     US Bank    
****     ****    
6507
    3200 SOUTH LANCASTER,
#156A     DALLAS     TX       75216       Loomis     BofA     ****
      ****
     
6553
    1904 MARTIN L. KING BLVD     DALLAS     TX       75227       Loomis     BofA
    ****     ****    
6554
    2223 S. BUCKNER #237     DALLAS     TX       75227       Loomis     BofA    
****     ****    
6555
    270 WYNNEWOOD VILLAGE     DALLAS     TX       75224       Loomis     BofA  
  ****     ****    
6573
    3197 GLENWOOD RD     DECATUR     GA       30032       Loomis     BofA    
****     ****    

Confidential treatment has been requested for certain portions of this document
pursuant to an application for confidential treatment submitted to the
Securities and Exchange Commission. Omissions are designated as ****. A complete
version of this document has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                                              CTR     ADDRESS  
  CITY     ST     ZIP     ARMORED     BANK     DEPOSITORY     CURRENCY    
6599
    10765 GRAND RIVER     DETROIT     MI       48204       Loomis     Comerica  
  ****     ****    
6600
    13032 GRATIOT     DETROIT     MI       48205       Loomis     Comerica    
****     ****    
6603
    20200 W. 7 MILE     DETROIT     MI       48219       Loomis     Comerica    
****     ****    
6605
    15570 JOY ROAD     DETROIT     MI       48228       Loomis     Comerica    
****     ****    
6606
    16862 SCHAEFER     DETROIT     MI       48235       Loomis     Comerica    
****     ****    
6683
    2032 E. EIGHT MILE ROAD     DETROIT     MI       48234       Loomis    
Comerica     ****     ****    
6764
    13316 E. JEFFERSON     DETROIT     MI       48215       Loomis     Comerica
    ****     ****    
6591
    13501 EUCLID AVENUE     E. CLEVELAND     OH       44112       Loomis     US
Bank     ****     ****    
6710
    15501 EUCLID AVE.     E. CLEVELAND     OH       44112       Loomis     US
Bank     ****     ****    
6623
    3580 M SANTA ANITA     EL MONTE     CA       91732       Loomis     US Bank
    ****     ****    
6761
    3178 DIXIE HWY     ERLANGER     KY       41018       AT     US Bank     ****
    ****    
6715
    22354 LAKE SHORE BLVD     EUCLID     OH       44123       Loomis     US Bank
    ****     ****    
6607
    4919 CLIO ROAD     FLINT     MI       48504       Loomis     Comerica    
****     ****    
6644
    4901 PALM BEACH BLVD     FORT MYERS     FL       33905       Loomis     BofA
    ****     ****    
6726
    8458 CAMP BOWIE WEST     FORT WORTH     TX       76116       Loomis     BofA
    ****     ****    
6627
    3250 E TULARE AVENUE     FRESNO     CA       93702       Loomis     BofA    
****     ****    
6549
    5411 E LANCASTER     FT WORTH     TX       76112       Loomis     BofA    
****     ****    
6769
    2590 DIXIE HWY.     HAMILTON     OH       45015       AT     US Bank    
****     ****    
6602
    10017 JOSEPH CAMPAU     HAMTRAMCK     MI       48212       Loomis    
Comerica     ****     ****    
6604
    18000 VERNIER     HARPER WOODS     MI       48225       Loomis     Comerica
    ****     ****    
6598
    12895 WOODWARD     HIGHLAND PARK     MI       48203       Loomis    
Comerica     ****     ****    
6594
    2900 SOUTHEASTERN AVE.     INDIANAPOLIS     IN       46203       Loomis    
Nat City     ****     ****    
6668
    5111 W. WASHINGTON ST.     INDIANAPOLIS     IN       46241       Loomis    
Nat City     ****     ****    
6831
    2900 SOUTHEASTERN AVE.     INDIANAPOLIS     IN       46203       Loomis    
Nat City     ****     ****    
6648
    6733-2 103RD STREET     JACKSONVILLE     FL       32210       Loomis    
BofA     ****     ****    
6649
    2261-3 EDGEWOOD AVE W.     JACKSONVILLE     FL       32209       Loomis    
BofA     ****     ****    
6728
    6738-C LAKE WORTH BLVD.     LAKE WORTH     TX       76135       Loomis    
BofA     ****     ****    
6639
    43537 13TH STREET WEST     LANCASTER     CA       93534       Loomis     US
Bank     ****     ****    
6824
    1234 MILLERSVILLE PIKE
Manor Shopping Center     LANCASTER     PA       17603       AT     Wachovia    
****     ****    
6559
    122 MULBERRY ST     LENOIR     NC       28645       Loomis     BofA     ****
    ****    
6704
    2100 HARDING HWY     LIMA     OH       45804       AT     US Bank     ****  
  ****    
6531
    4520 ATLANTIC AVE     LONG BEACH     CA       90807       Loomis     US Bank
    ****     ****    
6621
    2620 LONG BEACH BLVD     LONG BEACH     CA       90806       Loomis     US
Bank     ****     ****    
6618
    3020 S. FIGUEROA STREET     LOS ANGELES     CA       90007       Loomis    
US Bank     ****     ****    
6619
    4855 W. PICO BLVD     LOS ANGELES     CA       90019       Loomis     US
Bank     ****     ****    
6585
    612 WEST BROADWAY     LOUISVILLE     KY       40202       AT     US Bank    
****     ****    
6732
    2323 MEMORIAL AVE. #11 A-B     LYNCHBURG     VA       24501       Loomis    
Wachovia     ****     ****    

Confidential treatment has been requested for certain portions of this document
pursuant to an application for confidential treatment submitted to the
Securities and Exchange Commission. Omissions are designated as ****. A complete
version of this document has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                                              CTR     ADDRESS  
  CITY     ST     ZIP     ARMORED     BANK     DEPOSITORY     CURRENCY    
6716
    613 E. CENTER STREET     MARION     OH       43302       AT     US Bank    
****     ****    
6823
    4313 WALNUT ST. Olympia Shopping Center     MCKEESPORT     PA       15132  
    AT     Nat City     ****     ****    
6581
    292 N. CLEVELAND     MEMPHIS     TN       38104       Loomis     BofA    
****     ****    
6582
    3180 N. THOMAS     MEMPHIS     TN       38107       Loomis     BofA     ****
    ****    
6583
    1891 SOUTH THIRD     MEMPHIS     TN       38109       Loomis     BofA    
****     ****    
6584
    2721 PERKINS     MEMPHIS     TN       38118       Loomis     BofA     ****  
  ****    
6521
    12 W MAIN ST     MERCED     CA       95340       Loomis     US Bank     ****
    ****    
6577
    150 EAST 1ST AVENUE     MIAMI     FL       33010       Loomis     BofA    
****     ****    
6578
    6120 NW 7TH AVE.     MIAMI     FL       33127       Loomis     BofA     ****
    ****    
6557
    5209 W FOND DU LAC     MILWAUKEE     WI       53216       Loomis     US Bank
    ****     ****    
6558
    1842 SOUTH 15TH ST.     MILWAUKEE     WI       53215       Loomis     US
Bank     ****     ****    
6609
    1201 N. 35TH ST     MILWAUKEE     WI       53208       Loomis     US Bank  
  ****     ****    
6822
    5209 W FOND DU LAC     MILWAUKEE     WI       53216       Loomis     US Bank
    ****     ****    
6534
    2307 OAKDALE RD, BLDG #8, STE. #2     MODESTO     CA       95355      
Loomis     US Bank     ****     ****    
6779
    308 N. FAIRMONT     MORRISTOWN     TN       37814       Loomis     US Bank  
  ****     ****    
6579
    3302 GALLATIN ROAD     NASHVILLE     TN       37216       Loomis     BofA  
  ****     ****    
6719
    2941 NOLENSVILLE ROAD     NASHVILLE     TN       37211       Loomis     BofA
    ****     ****    
6613
    2353 ST CLAUDE ST.     NEW ORLEANS     LA       70117       Loomis    
Hibernia     ****     ****    
6677
    6003 BULLARD AVE., SUITE 6     NEW ORLEANS     LA       70128       Loomis  
  Hibernia     ****     ****    
6586
    1777 MONMOUTH STREET     NEWPORT     KY       41071       AT     US Bank    
****     ****    
6518
    5723 WATT AVE     NORTH HIGHLANDS     CA       95660       Loomis     US
Bank     ****     ****    
6612
    7446 N 30 ST     OMAHA     NE       68112       Loomis     US Bank     ****
    ****    
6617
    5851 SO CENTRAL     PHOENIX     AZ       85040       Loomis     BofA    
****     ****    
6809
    2216 J.L. REDMAN PARKWAY     PLANT CITY     FL       33566       Loomis    
BofA     ****     ****    
6533
    891 N GAREY AVE     POMONA     CA       91768       Loomis     US Bank    
****     ****    
6770
    836 GALLIA STREET     PORTSMOUTH     OH       45662       AT     US Bank    
****     ****    
6802
    3115 MECHANICSVILLE PIKE     RICHMOND     VA       23224       Loomis    
Wachovia     ****     ****    
6548
    3834 LA SIERRA AVE     RIVERSIDE     CA       92505       Loomis     US Bank
    ****     ****    
6818
    1457 HUNTER HILL ROAD     ROCKY MOUNT     NC       27804       Loomis    
BofA     ****     ****    
6514
    2437 NORTHGATE BLVD     SACRAMENTO     CA       95833       Loomis     US
Bank     ****     ****    
6515
    5211 FRUITRIDGE RD     SACRAMENTO     CA       95820       Loomis     US
Bank     ****     ****    
6516
    6622 FLORIN RD     SACRAMENTO     CA       95828       Loomis     US Bank  
  ****     ****    
6738
    3447 WATT AVE.     SACRAMENTO     CA       95821       Loomis     US Bank  
  ****     ****    
6731
    163 ELECTRIC ROAD     SALEM     VA       24153       Loomis     Wachovia    
****     ****    
6528
    397 W. HIGHLAND AVE     SAN BERNARDINO     CA       92404       Loomis    
US Bank     ****     ****    
6626
    1714 N EUCLID AVE     SAN DIEGO     CA       92105       Loomis     US Bank
    ****     ****    
6526
    14210 E. 14TH ST.     SAN LEANDRO     CA       94578       Loomis     BofA  
  ****     ****    
6576
    1909 E. VICTORY DRIVE     SAVANNAH     GA       31405       Loomis     BofA
    ****     ****    
6650
    112 E. BROUGHTON STREET     SAVANNAH     GA       31401       Loomis    
BofA     ****     ****    



--------------------------------------------------------------------------------

Confidential treatment has been requested for certain portions of this document
pursuant to an application for confidential treatment submitted to the
Securities and Exchange Commission. Omissions are designated as ****. A complete
version of this document has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                                              CTR     ADDRESS  
  CITY     ST     ZIP     ARMORED     BANK     DEPOSITORY     CURRENCY    
6708
    16716 CHAGRIN BLVD.     SHAKER HEIGHTS     OH       44120       Loomis    
US Bank     ****     ****    
6698
    735 E. DIXON BLVD     SHELBY     NC       28152       Loomis     BofA    
****     ****    
6608
    925 PIERCE STREET     SIOUX CITY     IA       51101       Loomis     US Bank
    ****     ****    
6775
    291 N LOWREY STREET     SMYRNA     TN       37167       Loomis     BofA    
****     ****    
6595
    21500 NORTHWESTERN HWY., STE. 519     SOUTHFIELD     MI       48075      
Loomis     Comerica     ****     ****    
6705
    1065 BECHTLE AVE.     SPRINGFIELD     OH       45504       AT     US Bank  
  ****     ****    
6610
    5231-5235 DELMAR     ST LOUIS     MO       63108       Loomis     BofA    
****     ****    
6611
    2746 CHEROKEE     ST LOUIS     MO       63118       Loomis     BofA     ****
    ****    
6832
    5231-5235 DELMAR     ST LOUIS     MO       63108       Loomis     BofA    
****     ****    
6628
    353 W. CHARTER WAY, SUITE C     STOCKTON     CA       95206       Loomis    
US Bank     ****     ****    
6664
    5306 MEMORIAL DRIVE     STONE MOUNTAIN     GA       30083       Loomis    
BofA     ****     ****    
6597
    SOUTHLD CTR. 23000 EUREKA RD.     TAYLOR     MI       48180       Loomis    
Comerica     ****     ****    
 
    4925 JACKMAN RD, #30                                                  
6589
    MIRACLE MILE SHOPPING
CENTER     TOLEDO     OH       43613       AT     US Bank     ****     ****    
6535
    519 N GOLDEN STATE BLVD     TURLOCK     CA       95380       Loomis     US
Bank     ****     ****    
6596
    7549 E 9 MILE RD     WARREN     MI       48091       Loomis     Comerica    
****     ****    
6541
    1548 BENNING ROAD     WASHINGTON     DC       20002       Loomis     BofA  
  ****     ****    
6542
    4059 MINNESOTA AVE. NE     WASHINGTON     DC       20019       Loomis    
BofA     ****     ****    
6614
    210 SHOPPINGWAY BLVD.     WEST MEMPHIS     AR       72301       Loomis    
BofA     ****     ****    
6805
    849 JEFFERSON BLVD, STE. #102     WEST SACRAMENTO     CA       95691      
Loomis     US Bank     ****     ****    
6773
    4005 E. BROAD STREET     WHITEHALL     OH       43213       AT     US Bank  
  ****     ****    



--------------------------------------------------------------------------------

Confidential treatment has been requested for certain portions of this document
pursuant to an application for confidential treatment submitted to the
Securities and Exchange Commission. Omissions are designated as ****. A complete
version of this document has been filed separately with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE III

     None.

 